Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2, the claim limitation “the release paper is detachably provided on the front surface of the thermal label paper” is indefinite because it conflicts with the limitations of claim 1 which states “an adhesive member provides on a rear surface of the band body.  The release paper is provided on the adhesive member, which is on the rear surface of the band body, while claim 2 says the release paper is provided on the front of the thermal label paper, which is on the front surface of the band body. The release paper is not shown in the disclosure as being on both front and rear sides of the band body and so the claim fails to clearly define what applicant regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-2016/0155366) in view of Hofer (US-2006/0248767).
	As to claim 1, Shin teaches a disposable wristband 20 comprising a band body 21 made of a fibrous material and having a predetermined length so as to be wound around a user's wrist in a band shape (see paragraph 0028); and
an adhesive member 24 provided on a rear surface of the band body, the band body is made of a nylon cloth material (see paragraph 0033) and has front and rear surfaces dip-coated with polyamide (paragraph 0044), and the adhesive member is a double-sided tape 24 and provided with a release paper (see paragraph 0047-0049).
Shin does not teach a thermal label paper processed with UV coating provided on a front surface of the band body. Hofer teaches a wristband formed of a nylon band and comprising a thermal label paper (see paragraph 0036, 0050) with a UV coating (see paragraph 0051-0053).  It would have been obvious to one of ordinary skill in the art to modify the wristband taught by Shin to include a thermal label paper with UV coating as taught by Hofer, in order to make the label printable with a thermal printer.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-2016/0155366) in view of Hofer (US-2006/0248767) and further in view of Sheid (US-2012/0082814).
As to claim 2, Shin teaches a double-sided tape 24 and provided with a release paper (see paragraph 0047-0049). Shin and Hofer do not teach an “air-permeable” material.  Sheid teaches a wristband comprising different layers of different materials some of which are air-permeable (see Scheid paragraph 0007).  It would have been obvious to one of ordinary skill in the art to make the wristband of Shin with an air permeable layer as taught by Sheid, in order to make the wristband more comfortable to wear.
	
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-2016/0155366) in view of Hofer (US-2006/0248767) and further in view of Ford (US-2008/0303639).
As to claim 3, the wristband produced by the apparatus is an obvious combination of the known prior art as explained above with respect to claims 1 and 2.  Shen teaches a winding roller for rolling up a wristband. (see paragraph 0057).
	Ford teaches an apparatus for producing a thermal label comprising a base and a motor (see paragraph 0023) and controller providing control signals (see paragraph 0029-0030) winding and unwinding rollers (see figure 1) and several layers, including a thermal transfer paper, provided to a carrier substrate (see Ford paragraph 0031, figure 1).  It would have been obvious to one of ordinary skill in the art to provide layers a modified Shin wristband by supplying the layers in an apparatus as taught by Ford, in order to produce wristbands with the combined properties of these layers.
	As to claim 4, Ford further teaches a label roller and coating member 126 for providing a thermal paper with a printable coating 208 to a label substrate (see paragraph 0023, 0031).  Hofer teaches a wristband formed of a nylon band and comprising a thermal label paper (see paragraph 0036, 0050) with a UV coating (see paragraph 0051-0053).  It would have been obvious to one of ordinary skill in the art to produce an apparatus as taught by Ford, to produce a wristband as taught by Shin and Hofer, with a coating member to process a UV coating onto the front surface of a thermal label paper in order to produce wristbands with these layers and properties with an efficient machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636